Citation Nr: 1523648	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  09-14 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from May 1953 to November 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2014, the appellant testified before the undersigned Veterans Law Judge (VLJ) at a Video Conference hearing.  A transcript of this hearing is of record.

This matter was remanded by the Board in October 2014 for further development and is now ready for disposition.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's acquired psychiatric disorder was not manifest during service and is unrelated to service more than 50 years ago. 






CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as psychoses, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  Psychoses include the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  38 C.F.R. § 3.384 (2014).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as the Veteran has not been diagnosed with any psychoses at any time during the pendency of the appeal, continuity of symptomatology is simply not applicable in the present case.

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran contends that he has an acquired psychiatric disorder, claimed as depression, that is related to his service.

The Veteran's service treatment records (STRs) include April 1953 enlistment and November 1955 separation examinations which reflect normal psychiatric evaluations.

The record includes an April 1974 police report which indicates that the Veteran shot himself and yelled "I want to die."  He stated that there were too many pressures on him.  The incident was classified as an attempted suicide.

Post-service, VA treatment records indicate treatment for an acquired psychiatric disability.  These records include an April 1984 psychiatric note reflects a three-year history of anxiety and ten-year history of depression.  This, by the Veteran's own statement's, would indicate the problem began around 1974, many years after service.     

The psychiatrist diagnosed major depression with melancholia.  In August 2004, marital and financial problems were contribution factors to his depression.  He denied a prior history of mental health treatment

Pursuant to the Board's October 2014 remand, the Veteran was afforded a VA psychiatric examination later that month.  The examiner discussed the April 1974 police report which shows that the he shot himself outside a bar with a gun while intoxicated.  He reported that this was intentional and he was suicidal.  However, a May 1974 discharge summary indicated that he was playing with a gun that went off and an October 2014 psychiatric exam shows that he denied any past suicide attempts.  During a November 1983 psychiatric evaluation, he reported losing his life savings when his restaurant closed and being on a 10-year period of probation related to criminal charges.  At that time, he was diagnosed with adjustment disorder with depressed mood; paranoid personality disorder; and antisocial personality disorder traits.

The examiner diagnosed major depressive disorder, recurrent, moderate with anxious distress, which he opined was less likely than not incurred in or caused by the claimed in-service injury, event or illness based, in part, on the rationale that he was unable to provide timelines for mental health treatment.  Specifically, he reported receiving mental health treatment "off and on since getting out of the military."  

The examiner further opined that the Veteran's current mental condition of depression is less likely than not related to his military service or connected to his military service in any other way.  The examiner explained that the STRs are silent for any complaints or treatment of a mental health condition and no mental health treatment was reported during his military service or within the presumptive period following his military service.  No evidence of mental health treatment or diagnoses were found in his records until the 1974 incident and he was not diagnosed with a psychiatric disorder until 1983.

It is important for the Veteran to understand that the Board finds that the VA medical examination and opinion, provide highly probative evidence against the central claim.  After reviewing the claim file, considering the Veteran's documented and reported history, and performing a psychiatric examination, the examiner concluded that the Veteran's acquired psychiatric disorder, diagnosed as major depressive disorder, is less likely than not related to his military service or connected to his military service in any way.  The examiner provided a conclusion with a sufficient rationale.  Therefore, the VA medical examination and opinion provides probative evidence against the Veteran's claim of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App.  295 (2008).

It is also important for the Veteran to understand that his own statements at some points in this record also provide highly probative factual evidence against his own current claim.

Furthermore, while the Veteran might believe that his acquired psychiatric disorder is etiologically related to his service, the Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of an acquired psychiatric disorder, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above, the Board finds that the weight of the probative evidence is against a finding that an acquired psychiatric disorder is related to the Veteran's active service.  Accordingly, service connection for an acquired psychiatric disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b);38 C.F.R. § 3.102 (2014).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In this case, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The RO sent the Veteran a letter in December 2012 which informed him of all three elements required by 38 C.F.R. § 3.159(b) and of the criteria for entitlement to service connection for an acquired psychiatric disorder.  As such, the VCAA duty to notify was satisfied.

Additionally, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2014.  A hearing officer who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the etiology of his acquired psychiatric disorder.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's available service treatment records, post-service VA and private treatment records (including those pertained pursuant to the Board's remand), police reports, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.  

Next, pursuant to the Board's October 2014 remand a relevant VA examination and opinion was obtained later that month.  The Board finds that the examination report and opinion shows the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough VA psychiatric examination, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinion offered.  Hence, the Board finds that the VA examination and medical opinion obtained in this case is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

Under the circumstances, the Board finds that there has been substantial compliance with its remands.  See Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Service connection for an acquired psychiatric disorder, to include depression, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


